Case 3:20-cr-30042-NJR Document1 Filed 03/18/20 Page 1,of 5 ‘PILED

A IN THE UNITED STATES DISTRICT COURT MAR 18 2020

FOR THE SOUTHERN DISTRICT OF ILLINOIS CLERK, u.s. District couRT
SOUTHERN DISTRICT OF ILLINOIS
EAST ST. LOUIS OFFICE

 

)
UNITED STATES OF AMERICA, )
) 2
Plaintiff, ) — eriminaLNo.__ A(- 3CO4AR-NUR
)
Vs. )
) Title 21, United States Code,
CHRISTOPHER R. GRANT, ) Sections 841 and 856
)
Defendant. ) Title 18, United States Code,
) Sections 922, 924(c), and 924(j)
)
INDICTMENT

THE GRAND JURY CHARGES:

COUNT 1
DISTRIBUTION OF CRACK COCAINE

On or about July 9, 2019, in St. Clair County, Illinois, within the Southern District of
Illinois,
CHRISTOPHER R. GRANT,
defendant herein, did knowingly and intentionally distribute a mixture or substance containing
cocaine base, commonly known as “crack cocaine,” a Schedule II Controlled Substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT 2
DISTRIBUTION OF CRACK COCAINE

On or about July 18, 2019, in St. Clair County, Illinois, within the Southern District of
Illinois,
CHRISTOPHER R. GRANT,

defendant herein, did knowingly and intentionally distribute a mixture or substance containing
Case 3:20-cr-30042-NJR Document1 Filed 03/18/20 Page 2o0f5 Page ID #2

cocaine base, commonly known as “crack cocaine,” a Schedule II Controlled Substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT 3
DISTRIBUTION OF CRACK COCAINE

On or about August 21, 2019, in St. Clair County, Illinois, within the Southern District of
Illinois,
CHRISTOPHER R. GRANT,
defendant herein, did knowingly and intentionally distribute a mixture or substance containing
cocaine base, commonly known as “crack cocaine,” a Schedule IJ Controlled Substance, in
violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

COUNT 4
POSSESSION OF A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING CRIME

On or about August 21, 2019, in St. Clair County, Illinois, within the Southern District of
Illinois,
CHRISTOPHER R. GRANT
defendant herein, did knowingly possess a firearm, being a 9mm handgun, an AK-style rifle, and
an AR-15 style rifle in furtherance of a drug trafficking crime for which he may be prosecuted in
a court of the United States, to wit: Distribution of Crack Cocaine, as charged in Count 3, in
violation of Title 18, United States Code, Section 924(c)(1)(A).

COUNTS5
MAINTAINING A DRUG-INVOLVED PREMISES

Between on or about February 1, 2019 to on or about August 23, 2019, in St. Clair County,

Illinois, within the Southern District of Illinois,
Case 3:20-cr-30042-NJR Document1 Filed 03/18/20 Page 3of5 Page ID #3

CHRISTOPHER R. GRANT
defendant herein, did knowingly use and maintain the residence at 1424 North 42" Street, East St.
Louis, Illinois, for the purpose of distributing controlled substances, in violation of Title 21, United
States Code, Section 856(a)(1).

COUNT 6
USE OF A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING CRIME

On or about August 23, 2019, in St. Clair County, Illinois, within the Southern District of

Illinois,
CHRISTOPHER R. GRANT

defendant herein, did knowingly discharge a firearm: being a Glock, Model 19, 9mm caliber pistol,
serial number ACXA695; in furtherance of the commission of a drug trafficking crime for which
he may be prosecuted in a court of the United States, to wit: Maintaining a Drug-Involved
Premises, as charged in Count 5, in violation of in violation of Title 18, United States Code, Section
924(c)(1)(A).

COUNT 7
USE OF A FIREARM TO COMMIT MURDER IN FURTHERANCE OF A DRUG TRAFFICKING CRIME

On or about August 23, 2019, in St. Clair County, Illinois, within the Southern District of

Illinois,
CHRISTOPHER R. GRANT

defendant herein, did knowingly discharge a firearm: being a Glock, Model 19, 9mm caliber pistol,
serial number ACXA695; in furtherance of the commission of a drug trafficking crime for which
he may be prosecuted in a court of the United States, to wit: Maintaining a Drug-Involved
Premises, as charged in Count 5, and in the course of such violation caused the death of Trooper
Nicholas Hopkins through the use and discharge of a firearm, and the killing was a murder, as

defined in Title 18, United States Code, Section 1111, in that it was the unlawful killing of a human

a
Pe)
Case 3:20-cr-30042-NJR Document1 Filed 03/18/20 Page 4of5 Page ID #4

being with malice aforethought, in violation of Title 18, United States Code, Sections 924(c)(1){A)
and 924(j)(1).

COUNT 8
FELON IN POSSESSION OF A FIREARM

On or about August 23, 2019, in St. Clair County, Illinois, within the Southern District of

Illinois,

CHRISTOPHER R. GRANT
defendant herein, knowing that he had been previously convicted ofa felony punishable by a term
of imprisonment exceeding one year, being, Unlawful Possession of Controlled Substance, on
October 30, 2003 in Case No. 03-CF-1274 in St. Clair County, Illinois, did knowingly possess, in
and affecting commerce, a firearm, to wit: a Glock, Model 19, 9mm caliber pistol, serial number
ACXA695; a Romarm Cugir AK-style Model Draco, 7.6239 caliber pistol, serial Number PE-
4350-2018 RO; a Bushmaster AR-15 style, Model Carbine 15, .223/.556 caliber pistol, serial
number CBC045924; a Mag. Tactical Systems LLC, Model NG-G4, multi-caliber rifle, serial
number MTS08854; a Smith and Wesson, Model 36, .38 Special caliber revolver, serial number
489356: a Berretta, Model APX PB, 9X19 caliber pistol, serial number A007963X; a Glock,
Model 21 Gen 4, .45 auto caliber pistol, serial number XHD639; and a Taurus, Model PT809C,
9mm pistol, serial number TKN24733l, in violation of Title 18, United States Code, Section
922(g)(1).

FORFEITURE ALLEGATION
Upon conviction of the offenses alleged in Counts 4, 6, 7 and 8 of this Indictment,

CHRISTOPHER R. GRANT,

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all

firearms involved in or used in any knowing violation of 18 U.S.C. § 924(c)(1)(A) or 18 U.S.C. §
Case 3:20-cr-30042-NJR Document1 Filed 03/18/20 Page5of5 Page ID #5

922(g)(1), including, but not limited to, the following:
A Glock, Model 19, 9mm caliber pistol, serial number ACXA695;
A Romarm Cugir AK-style Model Draco, 7.62X39 caliber pistol, serial Number PE-
4350-2018 RO;
A Bushmaster AR-15 style, Model Carbine 15, .223/.556 caliber pistol, serial number
CBC045924;
A Mag. Tactical Systems LLC, Model NG-G4, multi-caliber rifle, serial number
MTS08854;
A Smith and Wesson, Model 36, .38 Special caliber revolver, serial number 489356;
A Berretta, Model APX PB, 9X19 caliber pistol, serial number A007963X;
A Glock, Model 21 Gen 4, .45 auto caliber pistol, serial number XHD639;
A Taurus, Model PT809C, 9mm pistol, serial number TKN24733];

and any and all ammunition contained therein or seized therewith.

A TRUE BILL

He Sng muna

ALI SUMMERS
Assistant United States Attorney

 

 

———

—a

 

STEVEN D. WEINHOEFT
United States Attorney

Recommended Bond: Detention
